Exhibit 10.21

 



AMENDMENT NO. 1 TO TERM SHEET

 

THIS AMENDMENT NO. 1 TO TERM SHEET (this “Amendment”) is made and entered into
as of May 22, 2013 by and among AIC, LLC (the “Lender” or “AIC”) and CONSORTEUM
HOLDINGS, INC., a Nevada corporation (the “Borrower” or “CHI”).

 

WHEREAS, the Borrower and the Lender entered into a binding “TERM SHEET FOR
$30,000,000 7 YEAR TERM LOAN FINANCING FROM AIC, LLC (AIC) TO CONSORTEUM
HOLDINGS, INC. (CHI); (ii) $2,000,000 BRIDGE LOAN FROM AIC OR AN AFFILIATE TO
CHI, (iii) SALE/PURCHASE OF A MAXIMUM OF 35% OF RESTRICTED COMMON STOCK OF CHI
BY AIC, TOGETHER WITH (iv) MISCELLANEOUS RELATED AGREEMENTS DESCRIBED BELOW”,
dated as of February 6, 2013 (the “Term Sheet”), providing the principal terms
of a loan, a bridge loan and an investment by AIC in CHI;

 

WHEREAS, capitalized terms used herein without definition have the meanings set
forth in the Term Sheet; and

 

WHEREAS, the Borrower and the Lender wish to amend the Term Sheet pursuant to
the terms thereof to increase the amount of the Bridge Loan described therein
from $2,000,000.00 to $4,000,000.00 and to extend the date of funding of such
Bridge Loan;

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.01. Amendments to Term Sheet. (a) The first paragraph of Section B THE
BRIDGE LOAN of the Term Sheet is deleted in its entirety and replaced with the
following:

 

Terms/Conditions of On or about May 31, 2013, AIC or an affiliate shall lend
$4,000,000 to

 

Bridge LoanCHI (the “Bridge Loan”) that CHI shall repay from the first proceeds
of the Loan hereunder. If the funding of the Loan does not proceed, then the
Bridge Loan shall convert to a convertible note. The convertible note shall be
for one year and shall accrue interest at 6% per annum and shall be convertible
into common stock of the company at a 85% discount of market price based on a 5
day trailing average of the closing stock price; at the option of the Company.
The Bridge Loan shall bear simple interest at six percent (6%) per annum, and
the Bridge Lender shall be given a collateral security interest in the assets of
CHI. If the funding of the Bridge Loan does not proceed, then this Term Sheet
shall terminate and AIC shall forthwith repay the Expenses Fee to CHI. The
documentation for the Bridge Loan shall include a Bridge Loan Note and the
related Collateral Security Agreement.

 

(b) All references in the Term Sheet to the “$2,000,000 Bridge Loan” are deleted
and replaced with references to the “$4,000,000 Bridge Loan.”

 

Section 1.02. Ratification. Except as modified as set forth herein, the Term
Sheet shall continue if full force and effect. In the event of a conflict
between the provisions of this Amendment and the provisions of the Term Sheet,
the provisions of this Amendment shall prevail.

 

[Signature Page Follows]

 



1

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Term Sheet
as of the date first written above.

 

CONSORTEUM HOLDINGS, INC.

 

 

By: /s/ Craig Fielding

Craig Fielding, CEO

 

 

AIC, LLC

 

 

By: /s/ Edward JP Brigham

Edward JP Brigham, Member and CEO

 



2

 

